          Case 1:17-cv-01011-YK-SES Document 71 Filed 10/03/18 Page 1 of 13
Kevin Metz                                                       555 Eleventh Street, N.W., Suite 1000
Direct Dial: (202) 637-2338                                      Washington, D.C. 20004-1304
kevin.metz@lw.com                                                Tel: +1.202.637.2200 Fax: +1.202.637.2201
                                                                 www.lw.com

                                                                 FIRM / AFFILIATE OFFICES
                                                                 Beijing         Moscow
                                                                 Boston          Munich
                                                                 Brussels        New York
                                                                 Century City    Orange County
                                                                 Chicago         Paris
October 3, 2018                                                  Dubai           Riyadh
                                                                 Düsseldorf      Rome
                                                                 Frankfurt       San Diego
FILED VIA ECF                                                    Hamburg         San Francisco
                                                                 Hong Kong       Seoul
                                                                 Houston         Shanghai

Chief Magistrate Judge Schwab                                    London          Silicon Valley
                                                                 Los Angeles     Singapore
U.S. District Court                                              Madrid          Tokyo
Middle District of Pennsylvania                                  Milan           Washington, D.C.
228 Walnut Street,
P.O. Box 983
Harrisburg, PA 17101
magistrate_judge_schwab@pamd.uscourts.gov


                       Re:    McCreary v. BOP, 1:17-cv-01011

Dear Chief Magistrate Judge Schwab:

        Plaintiffs submit this letter in support of their position that the medical information of
Plaintiffs and members of the class should be treated as Confidential Information under the
protective order to be entered in this case. See Attachment A, Plaintiffs’ Proposed Protective
Order. Defendants’ position is that the protective order should not cover the medical records of
the named Plaintiffs or any future member of the class, if certified, which would allow those
private medical records to be publicly filed and quoted in open court.

        Federal Rule of Civil Procedure 26(c), which governs protective orders during discovery,
establishes that a “court may, for good cause, issue an order to protect a party or person from
annoyance, embarrassment, oppression, or undue burden or expense . . . .” “Good cause is
established on a showing that disclosure will work a clearly defined and serious injury to the
party seeking closure.” Publicker Industries, Inc. v. Cohen, 733 F.2d 1059, 1071 (3d Cir. 1984)
(citing Zenith Radio Corp. v. Matsushita Electric Industrial Co., 529 F. Supp. 866, 891 (E.D. Pa.
1981)).

         It is beyond dispute that “[a]n individual has a constitutional right to privacy which
protects ‘the individual interest in avoiding disclosure of personal matters.’” Doe v. Delie, 257
F.3d 309, 315 (3d Cir. 2001) (quoting Whalen v. Roe, 429 U.S. 589, 599 (1977)). The Third
Circuit has “long recognized the right to privacy in one’s medical information” and upheld
protective orders similar to the Proposed Protection Order. Id.; United States v. Westinghouse
Elec. Corp., 638 F.2d 570, 577 (3d Cir. 1980); Johnson v. Hastings, No. 2:13-6974, 2018 WL
621289, at *3 (D.N.J. 2018) (“Confidentiality concerns as to Plaintiff’s medical history align
with Third Circuit case law supporting nondisclosure of a prisoner’s medical information filed in
litigation.”); Johnson v. Federal Exp. Corp, No. 12-CV-444, 2013 WL 1760402, at *1 (M.D. Pa.
         Case 1:17-cv-01011-YK-SES Document 71 Filed 10/03/18 Page 2 of 13
Chief Magistrate Judge Schwab
October 3, 2018
Page 2




2013) (ordering the disclosure of medical records under a protective order requiring counsel to
maintain confidentiality of the records by, inter alia, not disclosing any portion of the contents to
anyone other than the court, the attorneys (and their staff) involved in the matter, and expert
witnesses). In Borrero v. Wetzel, the Middle District of Pennsylvania considered whether a
plaintiff prisoner’s medical records were properly subject to disclosure and inspection by defense
counsel, where the plaintiff brought an action for lack of proper medical treatment. No. 3:12-CV-
1934, 2013 WL 1760568, at *1 (M.D. Pa. 2013). The court found that even though plaintiff had
placed his medical condition at issue in the complaint, he had a well-recognized privacy interest
in maintaining the confidentiality of his health records. Id. at *4.

        Plaintiffs and members of the class will suffer serious injury if their medical information
is publicly disclosed. The records to be produced in the case and filed with the court will include
embarrassing and sensitive information about Plaintiffs and the members of the class, including
mental health diagnoses, medications they have been prescribed, and graphic descriptions of
symptoms of their mental health, including self-harm, sexual conduct, lack of personal hygiene,
among others. Allowing these records to be produced with no further protections will subject
those whose information is disclosed to risks both inside and outside of Lewisburg. Inside,
stigmas against mental illness coupled with explicit characterizations of a prisoner’s mental
health could lead Plaintiffs and other class members to be targeted, harassed, and ridiculed by
cellmates, other prisoners, or even staff. Further, many individuals housed at Lewisburg
eventually will be released from incarceration and the public availability of their private medical
information is likely to cause them more harm in obtaining housing and employment – already
difficult challenges for former inmates.

        Weighed against these obvious and recognized harms, Defendants will not suffer any
prejudice to their ability to mount a defense by having the medical records of Plaintiffs and the
class treated as Confidential Information. Defendants will still receive all of the records in
unredacted form, and be able to use those records to support their defense, albeit in briefs that
will be redacted in public view. Moreover, redacting personal medical information from the
public documents will somewhat impede but far from eliminate the public’s access to the
information on the proceedings. The public will still be able to view the redacted versions of any
briefs, motions or orders, and attend hearings in open court. Lopez v. CSX Transp., Inc., No.
3:14-CV-257, 2015 WL 5971682, at *4 (W.D. Pa. 2015) (court must balance the harm of
disclosing personal information against public right to access). Here, Plaintiffs’ interests in
protecting the privacy of their medical information far outweighs any prejudice to defendants
and the right of public access to judicial proceedings. Hastings, 2018 WL 621289, at *3; Harris
v. Nielsen, Civ. No. 09-2982 (RBK/AMD), 2010 WL 2521434, at *4 (D.N.J. 2010) (finding that
prisoner plaintiff’s privacy interest in his medical records outweighed the public’s interest).

                                              Respectfully,


                                              /s/ Kevin Metz
                                              Kevin Metz
                                              of LATHAM & WATKINS LLP
Case 1:17-cv-01011-YK-SES Document 71 Filed 10/03/18 Page 3 of 13




                       ATTACHMENT A
      Case 1:17-cv-01011-YK-SES Document 71 Filed 10/03/18 Page 4 of 13



                   UNITED STATES DISTRICT COURT FOR
                  THE MIDDLE DISTRICT OF PENNSYLVANIA

JUSAMUEL RODRIGUEZ
  MCCREARY, et al.,
       Plaintiff                                      Civil No. 1:17-cv-1011

                     v.                               (Kane, J.)
                                                      (Schwab, C.M.J.)
FEDERAL BUREAU OF PRISONS, et
  al.,
        Defendants
                                                      Filed Electronically



            [PLAINTIFFS’ PROPOSED] PROTECTIVE ORDER
      AND NOW, this _____ day of ________________ 2018, upon consideration

of Plaintiffs’ Motion for a Protective Order, the following is hereby ordered:

      A.     Plaintiffs’ Motion for a Protective Order is GRANTED;

      B.     The parties shall abide by the terms and conditions set forth as

             follows:

             1.     CONFIDENTIAL INFORMATION Defined:

“CONFIDENTIAL INFORMATION” is defined as: (a) those documents or

testimony that reveal personal information about staff or inmates; (b) information

that, if disclosed to the public, has a foreseeable likelihood of compromising the

integrity of security or investigative techniques within USP Lewisburg or

endangering the safety of BOP staff, the families of BOP staff, or inmates and their

families; (c) information which could assist an inmate in an escape; and (d) private
      Case 1:17-cv-01011-YK-SES Document 71 Filed 10/03/18 Page 5 of 13



personal information of Plaintiffs, members of the class, persons that are not a

party to this civil action, or Defendants, relating to medical (including mental

health) treatment, conditions, or other medical records (including mental health

records).

             2.     Document Defined: “DOCUMENT” means and includes all

items listed in Federal Rules of Civil Procedure 34(a)(1)(A) and (B), including but

not limited to deposition testimony, discovery responses and other materials, oral

or written, including all copies and excerpts thereof.

             3.     Designating Documents or Testimony:

                    (a)    Any party producing or disclosing documents,

information, records, whether electronic or otherwise, answers or responses to

interrogatories or discovery requests, deposition transcripts, audio or video

recordings, or similar things during the course of this litigation (collectively

referred to as “Litigation Material”) may designate as Confidential any Litigation

Material, or portions thereof which the Producing Party believes, in good faith,

constitute or contain non-public Confidential Information.

                    (b)    To mark something Confidential, the Producing Party

shall stamp the document, or any portion thereof: “CONFIDENTIAL” and advise

the receiving party in writing as to the particular documents designated

“Confidential.”
      Case 1:17-cv-01011-YK-SES Document 71 Filed 10/03/18 Page 6 of 13



                    (c)   Parties agree to only designate as Confidential the

smallest segment of a document, or record as is necessary to protect the

CONFIDENTIAL INFORMATION. Only documents bearing the

“CONFIDENTIAL” or “CONFIDENTIAL INFORMATION” designation shall be

deemed CONFIDENTIAL INFORMATION and subject to the provisions of this

Protective Order.

                    (d)   In the event that deposition or trial transcripts are created

in this action, a party may designate information disclosed as “CONFIDENTIAL”

by requesting that the Court designate all or part of the transcript as Confidential at

the time of the deposition or in writing within thirty (30) calendar days after receipt

of the transcript; provided, however, that the entire deposition shall be treated as

Confidential during such thirty (30) day period. The parties agree that they shall

request to be marked as confidential the smallest segment necessary (a word,

sentence, paragraph or page) to protect the information. Any party invoking

Confidential protection during a deposition may exclude from the room any person

who is not authorized to receive information designated as Confidential.

                    (e)   In the event that interrogatory answers or responses to

requests for production or admission are created in this action, a party may

designate information disclosed as “CONFIDENTIAL” by placing before the

answer or response: “The following response is ‘CONFIDENTIAL.’” The
      Case 1:17-cv-01011-YK-SES Document 71 Filed 10/03/18 Page 7 of 13



answering party shall designate as such only that part of the answer/response that is

Confidential and the answering party shall highlight the Confidential Information

to show what specific information constitutes Confidential Information.

             4.     Possession and Disclosure of CONFIDENTIAL

INFORMATION:

                    (a)    Documents marked as CONFIDENTIAL

INFORMATION by Defendants may not be possessed by any Plaintiff who is an

inmate of the BOP. Further, no Plaintiff who is an inmate of the BOP may make

any notes of CONFIDENTIAL INFORMATION or possess any reproduction in

any form of CONFIDENTIAL INFORMATION.

                    (b)    CONFIDENTIAL INFORMATION may be disclosed by

either party or their counsel only to:

                           i)     The parties’ expert(s) or consultant(s) retained for

      purposes of this litigation;

                           ii)    Secretaries, legal assistants, paralegals, associates,

      or assistants of either parties’ counsel and/or the parties’ expert(s) or

      consultant(s), when working under the direct supervision of said counsel or

      expert(s) or consultant(s), and when such disclosure is reasonably necessary

      to the litigation of this case; and,

                           iii)   Third party vendors;
      Case 1:17-cv-01011-YK-SES Document 71 Filed 10/03/18 Page 8 of 13



                             iv)   The Court and Court personnel in this action;

                             v)    Court reporters, videographer services, translation

      service, photocopy service, document management service, records

      management service, graphics service or such other litigation assistance

      services retained by a party to this action;

                             vi)   Any third party mediators and their employees

      used in this action.

             5.    Viewing and Discussing CONFIDENTIAL INFORMATION:

Counsel for Plaintiffs may permit Plaintiffs to view any CONFIDENTIAL

INFORMATION in preparation of his case. Counsel may also discuss any

CONFIDENTIAL INFORMATION with Plaintiffs.

             6.    Filing CONFIDENTIAL INFORMATION: CONFIDENTIAL

INFORMATION produced in this action, including transcripts and exhibits, that

are presented to or filed with the Court shall be submitted under seal, upon the

showing required by Local Rule 49 and applicable circuit law, unless the parties

otherwise agree or the Court otherwise orders.

             7.    The use at trial and admission into evidence of

CONFIDENTIAL INFORMATION shall be subject to the Court’s control in

accordance with generally applicable rules of evidence.
      Case 1:17-cv-01011-YK-SES Document 71 Filed 10/03/18 Page 9 of 13



             8.     Except as set forth above, no CONFIDENTIAL

INFORMATION shall be disclosed by any person to whom it has been furnished,

absent the written permission of the producing party, or permission of the Court

after the filing of an appropriate motion, and pursuant to the entry of an order.

             9.     The parties agree that at the conclusion of this litigation, and

any appeal that may result, all CONFIDENTIAL INFORMATION provided in the

course of this litigation and in the possession of either party, their attorneys or

agents, shall be returned to the producing party or destroyed with a certification of

such destruction.

             10.    Counsel for both parties will advise their clients of their

obligations under this Protective Order, and will likewise advise all third parties

listed in subparagraphs 4(b)(i), 4(b)(ii), 4(b)(iii), 4(b)(v), and 4(b)(vi) to whom

CONFIDENTIAL INFORMATION is disclosed of their obligations under the

Protective Order.

             11.    Should any party object to the confidential status of material

produced or designated by any person, including transcripts and exhibits, such

material shall, until further order of this Court, be treated as CONFIDENTIAL

INFORMATION in accordance with the provisions of this Protective Order.

             12.    Should a party object to the confidential status of material

produced or designated as CONFIDENTIAL INFORMATION, including
     Case 1:17-cv-01011-YK-SES Document 71 Filed 10/03/18 Page 10 of 13



transcripts and exhibits, and should such party fail to informally resolve such

dispute with the person producing or designating such CONFIDENTIAL

INFORMATION, then the parties will contact the Court to schedule a telephone

conference to resolve the dispute. The burden rests on the party seeking

confidentiality to demonstrate that such designation is proper. Nothing herein shall

be deemed to waive or limit any party’s assertion or objection to the classification

of documents or information as CONFIDENTIAL INFORMATION.

             13.    This Protective Order shall remain in force and effect unless

and until modified, superseded, or terminated by Order of the Court.

             14.    Use of Party’s Own CONFIDENTIAL INFORMATION:

Nothing in this Protective Order shall restrict the right of any party to use its own

CONFIDENTIAL INFORMATION for any purpose whatsoever, but if any such

use results in a disclosure that causes the CONFIDENTIAL INFORMATION to

lose its designation as CONFIDENTIAL INFORMATION, then it shall no longer

be subject to any protection under this Protective Order. However, nothing in this

Protective Order affects the protections afforded to personal information and/or

protected health information under applicable federal, state, or local laws.

             15.    PROHIBITED CONFIDENTIAL INFORMATION: If either

party believes that any document or information should be withheld from being

shown to Plaintiffs, then, either by separate agreement by the parties or order by
     Case 1:17-cv-01011-YK-SES Document 71 Filed 10/03/18 Page 11 of 13



the Court, the document shall be marked “PROHIBITED CONFIDENTIAL

INFORMATION.” PROHIBITED CONFIDENTIAL INFORMATION is defined

as any information that falls under the definition of CONFIDENTIAL

INFORMATION in paragraph 1 and meets the additional requirement that

showing or discussing the information with Plaintiffs would pose a significantly

heightened risk to safety of persons and institutional security. Such material will

be subject to the terms of this Protective Order as well as the increased requirement

that Plaintiffs not be permitted to view the material and Plaintiffs’ attorneys are not

permitted to disclose the information to anyone, including but not limited to

Plaintiffs, except as follows:

                           i)     The parties’ expert(s) or consultant(s) retained for

      purposes of this litigation;

                           ii)    Secretaries, legal assistants, paralegals, associates,

      or assistants of either parties’ counsel and/or the parties’ expert(s) or

      consultant(s), when working under the direct supervision of said counsel or

      expert(s) or consultant(s), and when such disclosure is reasonably necessary

      to the litigation of this case; and,

                           iii)   Third party vendors;

                           iv)    The Court and Court personnel in this action;
     Case 1:17-cv-01011-YK-SES Document 71 Filed 10/03/18 Page 12 of 13



                             v)    Court reporters, videographer services, translation

      service, photocopy service, document management service, records

      management service, graphics service or such other litigation assistance

      services retained by a party to this action;

                             vi)   Any third party mediators and their employees

      used in this action.

The party proposing applying this heightened restriction on any document, record,

or portion thereof must consult with opposing counsel regarding any documents

the party believes should be marked PROHIBITED CONFIDENTIAL

INFORMATION. If counsel are unable to reach an agreement, the party

proposing the heightened restriction will contact the Court to schedule a telephone

conference to resolve the dispute.




                                            Susan E. Schwab
                                            United States Magistrate Judge
     Case 1:17-cv-01011-YK-SES Document 71 Filed 10/03/18 Page 13 of 13



                         CERTIFICATE OF SERVICE
      I hereby certify that a true and correct copy of the foregoing letter was served

upon the following via ECF on October 3, 2018:


                          Timothy S. Judge
                          United States Attorney’s Office
                          Middle District of Pennsylvania
                          235 N. Washington Ave.
                          P.O. Box 309
                          Scranton, PA 18501
                          Tel: 570-348-2827
                          Email: timothy.judge@usdoj.gov



DATED: October 3, 2018                 /s/ Kevin H. Metz
                                       Kevin H. Metz
                                       PA ID No. 324044
                                       LATHAM & WATKINS LLP
                                       555 Eleventh Street NW,
                                       Suite 1000
                                       Washington, DC 20004
                                       Tel.: (202) 637-2200
                                       Fax: (202) 637-2201
                                       kevin.metz@lw.com

                                       Attorney for Plaintiffs
